Citation Nr: 0734326	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-33 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for a chronic 
lumbosacral strain, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the thoracic spine, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied ratings in excess of 40 percent for a 
lumbar spine disability and 10 percent for a thoracic spine 
disability.  In August 2006, the veteran testified before the 
Board at a hearing held at the RO.  At that hearing, the 
veteran also claimed entitlement to service connection for a 
bilateral knee disability and a total disability rating based 
on individual unemployability.  As these claims have not been 
developed for appellate review, the Board refers them to the 
RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist in the development of facts pertinent 
to claims and VA must accomplish additional development of 
the evidence if the record currently before it is inadequate.  
38 U.S.C.A. § 5103A.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
when it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  
Robinette v. Brown, 8 Vet. App. 76 (1995).

With respect to the veteran's lumbar spine disability, the RO 
initially evaluated the disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Prior to September 26, 2003, a 10 
percent rating was warranted for slight limitation of motion 
of the lumbar spine, 20 percent rating for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).

With respect to the veteran's thoracic spine disability, the 
RO initially evaluated the disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291.  Prior to September 26, 2003, 
a noncompensable rating was warranted for slight limitation 
of motion of the lumbar spine and a 10 percent rating was 
warranted for both moderate and severe limitation of motion 
of the dorsal spine.  38 C.F.R. § 4.71a, DC 5291 (2002).

During the pendency of the veteran's appeal, the regulations 
for rating disabilities of the spine were twice revised, 
effective September 23, 2002; and effective September 26, 
2003.  67 Fed. Reg. 54345 (August. 22, 2002); 68 Fed. Reg. 
51454 (Aug. 27, 2003).  Where a law or regulation changes 
after a claim has been filed, but before the administrative 
appeal process has been concluded, the Board considers both 
the former and the current regulation.  69 Fed. Reg. 25,179 
(2004).  The effective-date rule established by 38 U.S.C.A. 
§ 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran gets the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 65 Fed. Reg. 
33,422 (2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2007).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  Effective September 26, 2003, the 
regulations for rating disabilities of the spine were 
revised, and the diagnostic codes were reclassified.  These 
reclassified diagnostic codes include 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome).  68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2007).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, which 
provides that a 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is warranted when there is forward flexion of 
the cervical spine to 15 degrees or less; or favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
is warranted when there is unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine to 30 degrees or less; or with favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  Finally, a rating of 100 percent is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a.

The Incapacitating Episode Formula provides that a 10 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  Incapacitating episodes are 
defined as episodes requiring bed rest prescribed by a 
physician and treatment by a physician.  A 20 percent rating 
is warranted with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 60 percent rating is warranted with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

The Board notes that the veteran was afforded a VA spine 
examination in January 2006.  However, it is not clear 
whether the examiner considered both the old and new 
regulations in considering the veteran's claims for increased 
ratings of the lumbar and thoracic spine and not all evidence 
needed to rate a back disability pursuant to both sets of 
regulations was obtained.  Therefore, the Board finds that 
further VA examination with specific findings responsive to 
the applicable rating criteria, is needed to fully and fairly 
evaluate the veteran's claims.

Finally, as the most recent VA medical records in the claims 
file are dated in October 2006, updated VA medical records 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records since October 2006.


2.  Schedule the veteran for a VA spine 
examination to determine the current 
nature and severity of disabilities of the 
lumbar and thoracic spine, with 
consideration of the current rating 
criteria, and the previous rating 
criteria.  The claims file should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

a)	Provide ranges of motion of the 
lumbar, thoracic, and thoracolumbar 
spine.

b)	Describe any neurological impairment 
resulting from the spinal disability.

c)	State the length of the length of 
time during the past twelve months 
that the veteran has had 
incapacitating episodes due to the 
spinal disability.  Incapacitating 
episodes are periods of acute signs 
and symptoms due to intervertebral 
disc syndrome that require rest 
prescribed by a physician and 
treatment by a physician.

3.  Then, review the issues on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


